Citation Nr: 0531816	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  02-21 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
condition.

2.  Entitlement to service connection for a left ankle 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
October 1966.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO), which, inter alia, denied the benefits 
sought on appeal.

In September 2003, the veteran testified at a personal 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.  After 
the hearing, the record was held open for 60 days to allow 
the veteran to submit additional evidence in support of his 
claim.  An October 2003 medical opinion was received at the 
RO in December 2003.  In January 2004 waived consideration of 
that evidence by the RO.  38 C.F.R. § 20.1304 (2005).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The preponderance of the competent medical evidence 
demonstrates that the veteran's current bilateral pes planus 
was not aggravated during active duty.

3.  The competent medical evidence demonstrates that the 
veteran's current left ankle arthritis is not related to his 
active duty; may not be presumed to be related to his active 
duty; and is not related to a service-connected disability.  



CONCLUSIONS OF LAW

1.  Service connection for a bilateral foot condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

2.  Service connection for a left ankle condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in August 2003, a 
rating decision in May 2001, a statement of the case in March 
2002, and a supplemental statement of the case in October 
2002.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

In correspondence and during a September 2003 hearing at the 
RO before the undersigned Acting Veterans Law Judge, the 
veteran has contended that the physical rigors of his active 
duty, including service in Vietnam, caused or aggravated his 
pes planus.  During his hearing, he clarified that he was 
claiming service connection for the left ankle condition as 
secondary to the bilateral pes planus.  

Turning to the relevant law, a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2005).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

VA's regulatory presumption of sound condition on entrance to 
service provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance and enrollment, 
or where clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  In 
determining whether there is clear and unmistakable evidence 
that an injury or disease existed prior to service, the Board 
considers the history recorded at the time or examination 
together with all other material evidence, including medical 
judgments, accepted medical principles, and the veteran's 
history of clinical factors. 38 U.S.C.A. §§ 1111, 1131; 38 
C.F.R. § 3.304.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a),(b).

The Board notes that aggravation for purposes of entitlement 
to VA compensation benefits requires more than that a pre-
existing disorder become intermittently symptomatic during 
service; rather, there must be permanent advancement of the 
underlying pathology.  Temporary or intermittent flare-ups 
during service of a pre-existing disorder are not considered 
aggravation of the disorder unless the underlying condition, 
as contrasted to the symptoms, is worsened.  See Davis v. 
Principi, 276 F.3d 1341 (Fed. Cir. 2002).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001).

With respect to the veteran's bilateral pes planus, his 
service medical records show that pes planus of 2 degrees was 
detected during a physical examination for active duty 
conducted in January 1959.  He was provided a wedge in 
February 1959 for pronation.  In April 1960, he was treated 
for a twisted left ankle.  Various reports of physical 
examinations and medical histories dated in August 1962 and 
September 1966 are negative for pertinent complaints, 
symptoms, findings or diagnoses.  

Private medical records dated from 1975 to 2001 show 
treatment for a variety of foot conditions.  

The report of an August 2002 VA examination appears to be 
based on a review of the veteran's medical records.  The 
examination request was accompanied by the claims file and 
included instructions that the examiner was to review it.  In 
addition, the report refers to findings in the veteran's 
service medical records and makes general reference to the 
evidence of record as including the veteran's service medical 
records and post-service medical records.  

The report sets forth the pertinent medical history and the 
relevant current findings.  The impression was history of 
flexible pes planus, bilateral, minimally symptomatic; 
history of subtalar arthritis, left ankle, status-post 
attempted fusion with persistent symptoms; and history of 
inversion injury, left ankle.  The examiner stated the 
opinion that there was insufficient evidence to document a 
continued chronic condition with regard to the left ankle and 
hindfoot that had persisted to this time, subsequently 
resulting in a subtalar fusion.  With regard to the veteran's 
pes planus, there did not appear to have been an objective 
worsening of his pes planus during his service career, 
although the veteran became symptomatic for the first time 
during his service career.  

The report of an October 2003 private medical examination 
sets forth the veteran's history and complaints.  The 
impression was chronic pain, left greater than right foot and 
ankle; status-post multiple surgical procedures, including 
subtalar fusion on the left, bilateral bunionectomies, 
bilateral toe realignment procedures, and bilateral Morton's 
neuroma excisions; chronic Achilles tendonitis; and mild 
arthritis ankles and feet bilaterally.  The private physician 
stated that he did feel that the veteran likely had a 
congenital pes planus or flatfoot deformity bilaterally, but 
certainly the problem was exacerbated by his military service 
and the multiple surgical procedures he had on his feet which 
had resulted in his present condition.  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for a bilateral foot condition on a 
direct basis, and service connection for a left ankle 
condition on a direct, presumptive or secondary basis.  

Turning to the veteran's pes planus, as the service medical 
records indicate that he entered active duty with this 
condition, the Board finds that it pre-existed service.  See 
38 C.F.R. § 3.303(c).  However, pes planus was not noted on 
examination in 1962 or 1966.  Thus, the service medical 
records do not show aggravation.  

In addition, the Board finds that the preponderance of the 
remaining medical evidence weighs against his claim.  The 
weight that the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) 

The Board finds that the August 2002 VA opinion is entitled 
to greater probative weight.  It appears to be based on a 
review of the veteran's claims file, including his complete 
medical record.  It refers to current examination results as 
well as physical findings set forth in the medical record.  
This fact is particularly important, in the Board's judgment, 
as the references make for a more convincing rationale.  The 
October 2003 private opinion does not purport or appear to be 
based on a review of the veteran's medical records, to 
include his service medical records.  It also identifies the 
veteran's multiple post-service surgeries as additional 
exacerbators of his pes planus.  

As to the veteran's left ankle condition, the Board notes 
that the August 2002 VA opinion also constitutes competent 
medical evidence that he does not have a current left ankle 
condition related to his service.  There is no competent 
medical evidence to the contrary.  Thus service connection on 
a direct basis is not warranted.  38 C.F.R. §§ 3.303, 3.304.  
Further, the competent medical evidence does not show 
arthritis within one year of service, and thus presumptive 
service connection is not warranted.  38 C.F.R. §§ 3.307, 
3.309.  As the veteran's claimed pes planus is not service-
connected, service connection for a left ankle condition, 
secondary to pes planus, is not warranted.  38 C.F.R. 
§ 3.310(a).

The Board recognizes the veteran's assertions as to his 
claim.  As a layperson, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as 
questions relating to medical causation that require a 
clinical examination or clinical education and expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
his own assertions do not constitute competent medical 
evidence in support of his claim.  


ORDER

Service connection for a bilateral foot condition is denied.

Service connection for a left ankle condition is denied.  



____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


